Citation Nr: 0000065	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for panic disorder with 
agoraphobia, claimed as a nervous breakdown.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for panic disorder with agoraphobia, 
claimed as a nervous breakdown.  The veteran filed a timely 
appeal to this adverse determination.
The Board notes that, in this same October 1996 rating 
decision, the RO also denied the veteran's claim for 
nonservice-connected pension benefits, and the veteran also 
appealed this denial.  However, as this claim was 
subsequently granted by the RO in a rating decision dated in 
March 1999, it is not presently before the Board.


FINDINGS OF FACT

1.  Personality disorders, such as schizoid personality, are 
not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes. 

2.  The veteran has not presented competent evidence that his 
current panic disorder with agoraphobia is related to an 
injury or disease incurred in service.


CONCLUSION OF LAW

The veteran's claim for service connection for panic disorder 
with agoraphobia, claimed as a nervous breakdown, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the veteran's 
claims file indicates that on several occasions, the veteran 
has requested that the RO request and procure the veteran's 
medical records pertaining to the period he spent stationed 
at Keramursel Air Station in Turkey.  There was some question 
whether such records could still be found, and some 
indication from the veteran that he desired that any search 
for these records be curtailed due to the time it would take 
to search and retrieve such records.  In any case, the Board 
notes that records sent to the RO from Wilford Hall United 
States Air Force Hospital at Lackland Air Force Base in San 
Antonio, Texas, appear to contain the records from the 
veteran's period of duty in Turkey, including records 
pertaining to the veteran's alleged "nervous breakdown" in 
April 1966.  Therefore, the Board is satisfied that all 
relevant military records have been received by the RO, and 
adjudication by the Board at this time is proper.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of the veteran's service medical records reveals 
that on April 28, 1966, while serving in Keramursel Air 
Station in Turkey, the veteran was hospitalized following an 
incident in which he began throwing things and became 
tearful, exhibiting what he described as "childish 
behavior."  At the time of examination, the veteran stated 
that he was upset about issues regarding his country, his 
working conditions, and the Air Force in general.  Following 
an examination, the examiner diagnosed an acute situational 
reaction.

On May 9, 1966, the veteran was transferred to the United 
States Air Force Hospital in Wiesbaden, Germany for 
psychiatric evaluation.  Following these evaluations, which 
described the April 28th incident, the veteran was diagnosed 
with schizoid personality, chronic, moderate, existed prior 
to service.  Later that month, a Medical Board recommended 
that the veteran be discharged due to his schizoid 
personality disorder.

The veteran was then transferred to Wilford Hall United 
States Air Force Hospital at Lackland Air Force Base in Texas 
on May 25, 1966.  Multiple psychiatric examination reports, 
which included psychometric testing, confirmed the diagnosis 
of schizoid personality, noting that the veteran's disorder 
was contracted in Turkey, and that he was initially admitted 
for treatment of this disorder on April 28, 1966.  The 
veteran's separation examination, dated in May 1966, noted 
that the veteran was psychiatrically abnormal, listing a 
diagnosis of schizoid personality.  The veteran was 
subsequently discharged in August 1966.

Relevant post-service evidence includes treatment records 
dated from October 1991 to March 1998 from Bridgeport Med-
Center, a private health care facility.  These records 
indicate that the veteran was suffering from a rash over many 
areas of his body, including his trunk, back, shoulder, neck, 
and scrotum, and that he complained of generalized anxiety 
and nervousness.  No statement regarding the source of these 
problems was noted.

In September 1996, the veteran underwent a VA mental 
disorders examination.  At that time, the veteran gave a 
history of a psychiatric hospitalization while in the Air 
Force in 1966, at which time he had a "nervous breakdown" 
for three months due to stresses.  He also stated that in May 
of 1995, he was laid off, and subsequently developed 
"anxiety-phobic attacks."  Following an examination, the 
examiner rendered an Axis I diagnosis of panic disorder with 
agoraphobia, as well as alcohol abuse, by history.

Also of record is a statement dated in October 1998 from the 
veteran's treating psychiatrist at the Lakeside VA Medical 
Center (VAMC) Mental Hygiene Clinic, who noted that she had 
treated the veteran for several years for depression and 
generalized anxiety disorder.  This psychiatrist stated that 
the veteran "gives a clear picture of his psychiatric and 
functioning impairments dating back to his course in the 
service."

In February 1999, the veteran again underwent a VA mental 
disorders examination.  At that time, the examiner noted that 
he had reviewed the veteran's claims folder.  The veteran 
again reported that while in the service, he suffered a 
nervous breakdown and had to be hospitalized.  He was then 
transferred to an Air Base in San Antonio, where he stayed 
for three months and was diagnosed with schizoid personality 
disorder.  He reported that in 1995, he was under a lot of 
stressors and began seeing a psychiatrist at a VA medical 
center for complaints of claustrophobia, agoraphobia, 
depression and anxiety.  Following an examination, the 
examiner rendered an Axis I diagnosis of panic disorder with 
agoraphobia, and listed Axis IV social stressors including 
social isolation, lack of employment, financial problems, and 
family strains.  

A review of this evidence reveals that the veteran has been 
diagnosed with a current psychiatric disorder, described as 
panic disorder with agoraphobia.  However, there is no 
evidence that the veteran suffered from a panic disorder 
while in service.  The only psychiatric disorder the veteran 
was diagnosed with in service was a schizoid personality, for 
which he was hospitalized for several months and, eventually, 
discharged from the military.  In this regard, the Board 
notes that, to the extent the veteran is seeking to establish 
service connection for schizoid personality, personality 
disorders are considered by VA to be a constitutional or 
developmental abnormalities, and, as such, are not service-
connectable disabilities under the law.  See 38 C.F.R. 
§ 3.303(c) (1999); see also 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1999); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that 38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid regulation).  Therefore, a schizoid 
personality disorder may not be considered a disability for 
VA compensation purposes.

Furthermore, none of the examiners who rendered diagnoses of 
panic disorder with agoraphobia, first shown by the evidence 
in 1996, related the disorder to any disease or injury 
incurred in service some 30 years earlier.  Although the 
veteran's VA psychiatrist noted that the veteran had a 
history of "psychiatric and functioning impairments dating 
back to his course in the service," she did not state that 
his current disorder, i.e., panic disorder with agoraphobia, 
began in service, or was otherwise related to service or to 
his schizoid disorder diagnosed at that time.  Indeed, the 
veteran himself has stated that his panic attacks are of 
recent origin, such as at the time of the VA mental disorders 
examination in September 1999, when he reported that he 
developed "anxiety-phobic attacks" after being laid off in 
May of the previous year, and at the time of a VA general 
medical examination in September 1996, when the veteran 
stated that his "anxiety and phobic attacks began [in] July 
1995."  Finally, the Board also notes a statement from the 
veteran received by VA later in September 1996, when he 
stated that "I started getting panic attacks last summer 
because I was layed [sic] off from a job." 

Thus, the only evidence purporting to link the veteran's 
current psychiatric problems to any incident of service, to 
include his hospitalization for schizoid personality, 
consists of statements made by the veteran himself in various 
correspondence sent to the VA.  As the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  See also Heuer v. Brown, 7 Vet.App. 379, 384 (1995), 
citing Grottveit, in which the Court held that an appellant 
does not meet his or her burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the appellant presents lay testimony by 
persons not competent to offer medical opinions.  Thus, the 
Board finds that the veteran's lay opinions do not provide 
competent evidence of the required nexus.  

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for panic disorder with agoraphobia, and the claim 
must be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for panic disorder with agoraphobia.  As noted 
previously, the Board is satisfied that all relevant service 
medical records are now contained in the claims file.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for panic disorder with agoraphobia is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

